Citation Nr: 0704875	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for right paracentral L5-S1 
disc herniation with diffuse lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel



REMAND

The veteran served on active duty from May 1979 to May 1982.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran's service medical records are not available for 
review.  The veteran was officially notified in May 2004 of 
the RO's inability to obtain his records as required by the 
provisions of 38 C.F.R. § 3.159(e) (2006).

The veteran contends that he has a back disorder as a result 
of an injury sustained while moving sandbags in an effort to 
build a fighting position while stationed in Germany in 1981.  

The record reflects that the veteran has submitted private 
and VA medical records of treatment for a back disability.  
In further support of his claim, the veteran testified at his 
July 2006 hearing that he had been continuously treated at 
the VA Medical Center in Tupelo, Mississippi since 2003 for a 
back condition.  He testified that since 2003 he had received 
epidurals for his back on a quarterly and, subsequently, a 
bi-yearly basis.  His testimony is further supported by 
notations made upon his November 2003 claim.  Despite this 
contention, the claims folder only contains one treatment 
record from the VA facility dated in May 2003.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for 
Veterans Claims (Court) held that when VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, such documents are 
constructively part of the record before the Secretary and 
Board, even where they are not actually before the 
adjudicating body.  The claims folder thus clearly indicates 
that relevant evidence in support of the veteran's claims may 
exist or could be obtained from a VA facility.  See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, all VA outpatient treatment 
records dating from May 2003 to the present should be 
obtained from the Tupelo, Mississippi VA facility and 
associated with the claims folder.  

The veteran has also indicated on an unrelated claim that in 
June 2005 he was treated and subsequently hospitalized for 
back symptomatology while under the care of Dr Wiseman and 
the Pain Management Center in Tupelo, Mississippi.  
Currently, the claims folder is devoid of private treatment 
records for the date claimed.  Such records may pertain to 
the issue on appeal and should be obtained.

The Court has held that the fulfillment of the VA's statutory 
duty to assist the veteran includes providing a VA 
examination when warranted, and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The record indicates that the 
veteran has never been afforded a VA examination.  The 
veteran reports a back injury during service, and the 
submitted private and VA medical records indicate treatment 
for a back condition.  This meets the requirements of 
38 C.F.R. § 3.159(c)(4); an examination for a back disability 
should be conducted.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for all disorders 
claimed on appeal.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence, if not 
already of record.

2.  All VA outpatient records dating from 
May 2003 that are not already of record 
should be requested from the Tupelo, 
Mississippi VA facilities or any other VA 
treatment facilities where the veteran 
has sought treatment and associated with 
the claims folder.

3.  Ask the veteran to authorize VA to 
obtain records from Dr. Ben Wiseman and 
the Pain Management Center in Tupelo, 
Mississippi concerning outpatient 
treatment and/or hospitalization in June 
2005.  Alternatively, the veteran should 
provide records of such treatment by Dr. 
Wiseman and the Pain Management Center.

4.  Following a reasonable period of time 
for receipt of additional records, the 
veteran should be afforded an examination 
to determine the nature and etiology of 
any currently present back disorders.  A 
complete history should be elicited, to 
include the veteran's history of back 
problems before, during, and after the 
veteran's military service.  The examiner 
should identify any currently present 
back disorder(s).  With respect to any 
back disorder found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that a back 
injury during the veteran's military 
service played a material causal role in 
the development of such disorder.  The 
examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated. The 
examiner should review the claims file in 
conjunction with the examination and 
should indicate in the examination report 
that this has been accomplished. 

5.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
the applicable time period in which to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


